Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,010,442 in view of Kim.
17/233,874:
1. A method for presenting a story to a subscriber comprising:  
17/014,112:
1. A method for presenting a story to a subscriber comprising: 

17/233,874:
receiving data associated with the subscriber;  
17/014,112:
receiving data associated with the subscriber; 

17/233,874:
determining a set of stories based on the subscriber data;  
17/014,112:
determining a set of stories based on the subscriber data;

17/233,874:
extracting abstract parameters associated with the subscriber data;  
17/014,112:
extracting abstract parameters associated with the subscriber data;

17/233,874:
selecting a story from the set of stories using a general model based on the abstract parameters, 
17/014,112:
selecting a story from the set of stories based on a general model and the abstract parameters, wherein the general model is generated from; abstracted parameters extracted from the data from a plurality of subscribers, wherein the plurality of subscribers does not share data; stories for each of the plurality of subscribers; and user interactions with the stories for each of the plurality of subscribers;   

17/233,874:
training the general model using the abstracted parameters and subscriber 
interactions with the selected story to generate a customized general model, 
17/014,112:
training the general model using the abstracted parameters associated with the subscriber and subscriber interactions with the selected analysis to generate a customized general model, 

17/233,874:
wherein the customized general model is specific to the subscriber; and 
17/014,112:
wherein the customized general model is subscriber specific, wherein the selected stories are subsequently selected based on the customized general model, 

17/233,874:
presenting the selected story to a user view associated with the subscriber.
17/014,112:
presenting the selected story to a user view associated with the subscriber.  

Allowable Subject Matter
Claims 6, 7, 10, 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6. The method of Claim 1, wherein the score is associated with a probability of a user interaction with the story.
7. The method of Claim 6, wherein the general model is associated with a set of probability distributions for each abstract parameter, wherein the general model determines a score for each story of the set of stories based on the probability distributions.
10. The method of Claim 9, wherein selecting the story further comprises determining a combined score based on a story score generated by the general model based on the abstracted parameters and a story score generated by the specific model based on the subscriber data, wherein the selected story is determined based on the combined score.
14.  The method of Claim 11, wherein the abstracted parameters are determined by a client in a subscriber domain, wherein the general model is generated in a platform domain.
19. The method of Claim 18, wherein selecting the analysis further comprises determining a combined score based on an analysis score generated by the general model based on the abstracted parameters and an analysis score generated by the specific model based on the subscriber data, wherein the selected analysis is determined based on the combined score.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 6,449,616) in view of Shraer (US 2013/0124509) in view of Goldberg (US 2019/0079782) in view of Graham (US 2014/0164365) in view of Clark (US 2014/0172139) in view of Li (US 2021/0064690) and further in view of Gavrielides (US 2019/0034539). 
Regarding claim 1, Walker discloses:      
receiving data associated with the subscriber; 
	Walker col 3, lines 50-65, Individual Inc. offers another type of service where a one- or two-page document containing a few dozen news article abstracts is faxed to subscribers each day. The abstracts are based on search parameters set by the subscriber. A service scans tens of thousands of articles each day to select those articles that, based on their keyword content, might be of interest to the subscriber. A code number appended to the end of each abstract provides the subscriber access to the complete article. 

determining a set of stories based on the subscriber data; 
Walker discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Shraer discloses: 
	Shraer [0014] As described in greater detail herein, certain example publish-subscribe data processing techniques may be implemented to allow for published items (e.g., content from a set of publisher encoded data files) to be associated with, and possibly used in annotating subscriber content (e.g., in a subscriber encoded data). By way of example, in certain implementations, subscriber content may comprise informational story content, such as, e.g., news stories, reference information, announcements, advertisements, etc. It may be useful to associate subscriber content with content from published items that may be considered of relevance. Thus, for example, informational story content may be annotated using other relevant content, such as, e.g., micro-blog content (e.g., from a Twitter.TM. source), social network content (e.g., from a Facebook.TM. source), and/or other like services and/or applications which may be used in a networked computing environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Walker to obtain above limitation based on the teachings of Shraer for the purpose of allowing for published items (e.g., content from a set of publisher encoded data files) to be associated with, and possibly used in annotating subscriber content (e.g., in a subscriber encoded data). 

extracting abstract parameters associated with the subscriber data;
Walker discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Goldberg discloses:
 	Goldberg [0075] At block 1210, a primary user may be identified. This may be completed, for example, by accessing environmental metadata at block 1211 and/or completing fuzzy authentication at block 1212, as previously described herein. At block, 1215, all of the users in the common context may be identified. This may be completed, for example, by extracting metadata for all users at block 1216, extracting the primary user's social media data and/or other related information at block 1217, utilizing the primary user's metadata and fuzzy authentication to identify all users at block 1218, and grouping users based on discovered common contexts at block 1219. 
Examiner Note:  Claim 4 recites subscriber data comprises metadata.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Walker to obtain above limitation based on the teachings of Goldberg for the purpose of extracting metadata for all users.  

selecting a story from the set of stories using a general model based on the abstract parameters,
Walker discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Graham discloses:
	Graham [0055] In one embodiment, the filtering tool 210 uses a machine learning algorithm to filter and select news stories for a viewing user. The machine learning algorithm may gather data from a user's historical interactions (e.g., sharing, commenting, expressing a preference for, etc.) with the content of news stories, associations with news stories, tagging objects relating to a news source, and any other suitable actions. Based on the information gathered about the user's interests and actions, the filtering module 210 may determine the types and content of news sources and news stories matching the viewing behavior and interests of the viewing user.	
	Graham claim 3. The method of claim 2, wherein the previous interactions between users of the social networking system and a selected news story are selected from a group comprising: a user sharing the selected news story with another user, expressing a preference for the selected news story, providing a comment associated with the selected news story, or any combination thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Walker to obtain above limitation based on the teachings of Graham for the purpose of enabling a filtering tool to use a machine learning algorithm to filter and select news stories for a viewing user.   

training the general model using the abstracted parameters 
Walker discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Clark discloses:
	Clark [0036] At step 310, the QA application 112 receives the training case and metadata related to the user asking the question. The metadata of the user may include the user's role, affiliation, expertise, preferences, or any other attribute of the user, or an entity the user represents. When subsequent cases are received by the QA application 112, the user metadata of that user may be analyzed when computing a similarity score to previously asked (or training) questions, and stored in the feature store 115.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Walker to obtain above limitation based on the teachings of Clark for the purpose of including metadata of the user such as the user's role, affiliation, expertise, preferences, or any other attribute of the user, or an entity the user represents. 

and subscriber interactions with the selected story 
Walker discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Li discloses:
	Li [0036] Machine learning model generation/training system 128 then detects the user interaction with the selected content suggestion 148. This is indicated by block 196 in the flow diagram of FIG. 2. System 128 then performs machine learning to improve model performance based upon the detected interaction. This is indicated by block 198 in FIG. 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Walker to obtain above limitation based on the teachings of Li for the purpose of detecting the user interaction with the selected content suggestion.  

to generate a customized general model, wherein the customized general model is specific to the subscriber; 
	see Clark and Li above 

presenting the selected story to a user view associated with the subscriber.
Walker discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Gavrielides discloses:
	Gavrielides [0025] Upon receiving a user input for sharing the article, the news-to-contact matching and prioritization service 118 can transmit the link to the news article to the user's contact via SMS, email, and/or so forth.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Walker to obtain above limitation based on the teachings of Gavrielides for the purpose of receiving user input for sharing the article.  

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Walker, Shraer, Goldberg, Graham, Clark, Li and Gavrielides and further in view of Khalil (US 2015/0254252).  
Regarding claim 2, the combination of Walker, Shraer, Goldberg, Graham, Clark, Li and Gavrielides discloses the elements of the claimed invention as noted but does not disclose wherein the subscriber data is confidential to the subscriber.  However, Khalil discloses:
	Khalil [0043] For instance, a lawyer may create a private Wake and share it with another lawyer within the law firm, where the Wake is encrypted to protect against theft or inadvertent sharing of the Wake with an unauthorized person. In embodiments, a group of individuals working collectively on a Wake may be provided a secure Wake collaboration environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Walker, Shraer, Goldberg, Graham, Clark, Li and Gavrielides to obtain above limitation based on the teachings of Khalil for the purpose of providing a secure Wake collaboration environment.
 
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Walker, Shraer, Goldberg, Graham, Clark, Li, Gavrielides and Khalil and further in view of Pappu (US 2016/0380826).  
Regarding claim 3, the combination of Walker, Shraer, Goldberg, Graham, Clark, Li, Gavrielides and Khalil discloses the elements of the claimed invention as noted but does not disclose wherein the subscriber data comprise anomalous data.  However, Pappu discloses:  
	Pappu [0061] At step 330, the system executes an outlier detection logic to identify existence of any outlier(s). In particular, the system runs one or more statistical outlier detection algorithm(s) on subscriber aggregate data to identify the outlier(s), that is, any heavy or super-heavy users utilizing a disproportionate amount of network resource. Based on subscriber's usage patterns for different time frames, the one or more statistical outlier detection algorithm(s) are applied to the statistical distribution for each time frame in order to determine the subscriber entities at the tail end of a distribution, that is, to determine the outliers. In embodiments, these outliers are categorized as “heavy users” or “super heavy users,” based on various attributes. To corroborate the identification of these outliers, subscriber aggregate data is correlated across the various attributes, such as the number of used bytes and the number of observed flows. Based on the subscriber statistical distribution for each attribute (e.g., number of bytes, number of flows, etc.), the subscriber is assigned to a specific usage band (as will be discussed in step 340).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Walker, Shraer, Goldberg, Graham, Clark, Li, Gavrielides and Khalil to obtain above limitation based on the teachings of Pappu for the purpose of identifying outlier data.  

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Walker, Shraer, Goldberg, Graham, Clark, Li and Gavrielides
Regarding claim 4, the combination of Walker, Shraer, Goldberg, Graham, Clark, Li and Gavrielides discloses wherein the abstract parameters comprise metadata values from the subscriber data.
Goldberg [0075] At block 1210, a primary user may be identified. This may be completed, for example, by accessing environmental metadata at block 1211 and/or completing fuzzy authentication at block 1212, as previously described herein. At block, 1215, all of the users in the common context may be identified. This may be completed, for example, by extracting metadata for all users at block 1216, extracting the primary user's social media data and/or other related information at block 1217, utilizing the primary user's metadata and fuzzy authentication to identify all users at block 1218, and grouping users based on discovered common contexts at block 1219. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Walker, Shraer, Goldberg, Graham, Clark, Li and Gavrielides and further in view of Li (US 10,540,573) and further in view of Gubin (US 2014/0258191).  
Regarding claim 5, the combination of Walker, Shraer, Goldberg, Graham, Clark, Li and Gavrielides discloses wherein the general model is generated based on: abstracted parameters extracted from data from a plurality of subscribers.  
Goldberg [0075] At block 1210, a primary user may be identified. This may be completed, for example, by accessing environmental metadata at block 1211 and/or completing fuzzy authentication at block 1212, as previously described herein. At block, 1215, all of the users in the common context may be identified. This may be completed, for example, by extracting metadata for all users at block 1216, extracting the primary user's social media data and/or other related information at block 1217, utilizing the primary user's metadata and fuzzy authentication to identify all users at block 1218, and grouping users based on discovered common contexts at block 1219. 
	Goldberg [0006] In yet another embodiment, a system for providing an integrated user interface includes a central control server having a user interface engine, a backend application programming interface engine, an artificial intelligence and machine learning component, and an authentication engine, a user device communicatively coupled to the central control server, the user device configured to provide a user interface, and a plurality of backend servers communicatively coupled to the central control server. The authentication engine authenticates the user device and the backend application programming interface engine generates and supplies one or more application programming interfaces to the plurality of backend servers, the one or more application programming interfaces including one or more programming instructions thereon that direct a corresponding one of the plurality of backend servers to provide data to the central control server. The artificial intelligence and machine learning component determines one or more portions of the data received from the backend servers that is likely to be accessed by the user and provides the one or more portions of the data. The user interface engine generates the integrated user interface comprising the data received from the plurality of backend servers and the one or more portions of the data provided by the artificial intelligence and machine learning component, and provides the integrated user interface to the user device for display to a user.

Furthermore, the combination of Walker, Shraer, Goldberg, Graham, Clark, Li and Gavrielides         does not disclose stories for each of the plurality of subscribers.  However, Li discloses: 
	Li col 7, lines 25-45, For each story, the vector generation module 108 performs a series of steps to convert the completed story into training data for generation and training of the AI classification model. The vector generation module 108 determines (204) one or more developer-specific features from the plurality of features associated with each completed story. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Walker, Shraer, Goldberg, Graham, Clark, Li and Gavrielides to obtain above limitation based on the teachings of Li for the purpose of converting the completed story into training data for generation and training of the AI classification model.

Furthermore, the combination of Walker, Shraer, Goldberg, Graham, Clark, Li and Gavrielides         does not disclose user interactions with the stories for each of the plurality of subscribers.  However, Gubin discloses:
	Gubin [0069] In an embodiment, two news feed ranking models are generated, a first model that is substantially based on interactions of connections of the user with objects associated with the news feed story and a second model substantially based on interactions of the user with objects associated with the news feed story. If the amount of past interactions of a given user are determined to be below a threshold value, the first model is used to rank news feed stories for the user, otherwise the second model is used to rank news feed stories for the user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Walker, Shraer, Goldberg, Graham, Clark, Li and Gavrielides to obtain above limitation based on the teachings of Gubin for the purpose of 
generating a model based on interactions of the user with objects associated with the news feed story. 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Walker, Shraer, Goldberg, Graham, Clark, Li and Gavrielides and further in view of Marra (US 2017/0289288)
Regarding claim 8, the combination of Walker, Shraer, Goldberg, Graham, Clark, Li and Gavrielides discloses the elements of the claimed invention as noted but does not disclose wherein the subscriber interactions comprise opening the selected story.  However, Marra discloses:
	Marra [0053] The system 100 (e.g., the scheduler module 395) determines 504 a scheduled time to select and push the identified one or more news feed stories based at least in part on the one or more patterns. The content push module 160 identifies a time interval with a high likelihood of the user 120 accessing the one or more stories. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Walker, Shraer, Goldberg, Graham, Clark, Li and Gavrielides to obtain above limitation based on the teachings of Marra for the purpose of identifying a time interval with a high likelihood of the user accessing the one or more stories.   

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Walker, Shraer, Goldberg, Graham, Clark, Li and Gavrielides and further in view of Solomon (US 2016/0283470) 
Regarding claim 9, the combination of Walker, Shraer, Goldberg, Graham, Clark, Li and Gavrielides discloses the elements of the claimed invention as noted but does not disclose wherein selecting the story comprises selecting the story based on a specific model.  However, Solomon discloses: 
	Solomon [0006]   In automatically selecting the news stories, an ontology model may be utilized to search through content that has the same topics and subjects, but having opposing biases. Alternatively, the editing system may automatically search for and identify content having a first bias and a second bias, and present a headline and/or other information indicative of the content. Indicator(s) as to topic, subject, and bias associated with each content may be displayed in relation with the content.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Walker, Shraer, Goldberg, Graham, Clark, Li and Gavrielides to obtain above limitation based on the teachings of Solomon for the purpose of selecting a news story based on an ontology model. 

selecting the story based on the subscriber data. 
Shraer [0014] As described in greater detail herein, certain example publish-subscribe data processing techniques may be implemented to allow for published items (e.g., content from a set of publisher encoded data files) to be associated with, and possibly used in annotating subscriber content (e.g., in a subscriber encoded data). By way of example, in certain implementations, subscriber content may comprise informational story content, such as, e.g., news stories, reference information, announcements, advertisements, etc. It may be useful to associate subscriber content with content from published items that may be considered of relevance. Thus, for example, informational story content may be annotated using other relevant content, such as, e.g., micro-blog content (e.g., from a Twitter.TM. source), social network content (e.g., from a Facebook.TM. source), and/or other like services and/or applications which may be used in a networked computing environment.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Shraer in view of Goldberg in view of Graham and further in view of Pappu.  
Regarding claim 11, Walker discloses: 
receiving data associated with the subscriber;
Walker col 3, lines 50-65, Individual Inc. offers another type of service where a one- or two-page document containing a few dozen news article abstracts is faxed to subscribers each day. The abstracts are based on search parameters set by the subscriber. A service scans tens of thousands of articles each day to select those articles that, based on their keyword content, might be of interest to the subscriber. A code number appended to the end of each abstract provides the subscriber access to the complete article. 

determining an analysis set based on the subscriber data;
Walker discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Shraer discloses: 
	Shraer [0014] As described in greater detail herein, certain example publish-subscribe data processing techniques may be implemented to allow for published items (e.g., content from a set of publisher encoded data files) to be associated with, and possibly used in annotating subscriber content (e.g., in a subscriber encoded data). By way of example, in certain implementations, subscriber content may comprise informational story content, such as, e.g., news stories, reference information, announcements, advertisements, etc. It may be useful to associate subscriber content with content from published items that may be considered of relevance. Thus, for example, informational story content may be annotated using other relevant content, such as, e.g., micro-blog content (e.g., from a Twitter.TM. source), social network content (e.g., from a Facebook.TM. source), and/or other like services and/or applications which may be used in a networked computing environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Walker to obtain above limitation based on the teachings of Shraer for the purpose of allowing for published items (e.g., content from a set of publisher encoded data files) to be associated with, and possibly used in annotating subscriber content (e.g., in a subscriber encoded data). 

determining abstract parameters based on the subscriber data;
Walker discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Goldberg discloses:
 	Goldberg [0075] At block 1210, a primary user may be identified. This may be completed, for example, by accessing environmental metadata at block 1211 and/or completing fuzzy authentication at block 1212, as previously described herein. At block, 1215, all of the users in the common context may be identified. This may be completed, for example, by extracting metadata for all users at block 1216, extracting the primary user's social media data and/or other related information at block 1217, utilizing the primary user's metadata and fuzzy authentication to identify all users at block 1218, and grouping users based on discovered common contexts at block 1219. 
Examiner Note:  Claim 4 recites subscriber data comprises metadata.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Walker to obtain above limitation based on the teachings of Goldberg for the purpose of extracting metadata for all users.  

selecting an analysis from the analysis set based on a general model and the abstract parameters, 
Walker discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Graham discloses:
	Graham [0055] In one embodiment, the filtering tool 210 uses a machine learning algorithm to filter and select news stories for a viewing user. The machine learning algorithm may gather data from a user's historical interactions (e.g., sharing, commenting, expressing a preference for, etc.) with the content of news stories, associations with news stories, tagging objects relating to a news source, and any other suitable actions. Based on the information gathered about the user's interests and actions, the filtering module 210 may determine the types and content of news sources and news stories matching the viewing behavior and interests of the viewing user.	
	Graham claim 3. The method of claim 2, wherein the previous interactions between users of the social networking system and a selected news story are selected from a group comprising: a user sharing the selected news story with another user, expressing a preference for the selected news story, providing a comment associated with the selected news story, or any combination thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Walker to obtain above limitation based on the teachings of Graham for the purpose of enabling a filtering tool to use a machine learning algorithm to filter and select news stories for a viewing user.   

wherein the general model is generated from training data associated with a plurality of subscribers, 
Goldberg [0075] At block 1210, a primary user may be identified. This may be completed, for example, by accessing environmental metadata at block 1211 and/or completing fuzzy authentication at block 1212, as previously described herein. At block, 1215, all of the users in the common context may be identified. This may be completed, for example, by extracting metadata for all users at block 1216, extracting the primary user's social media data and/or other related information at block 1217, utilizing the primary user's metadata and fuzzy authentication to identify all users at block 1218, and grouping users based on discovered common contexts at block 1219. 
	Goldberg [0006] In yet another embodiment, a system for providing an integrated user interface includes a central control server having a user interface engine, a backend application programming interface engine, an artificial intelligence and machine learning component, and an authentication engine, a user device communicatively coupled to the central control server, the user device configured to provide a user interface, and a plurality of backend servers communicatively coupled to the central control server. The authentication engine authenticates the user device and the backend application programming interface engine generates and supplies one or more application programming interfaces to the plurality of backend servers, the one or more application programming interfaces including one or more programming instructions thereon that direct a corresponding one of the plurality of backend servers to provide data to the central control server. The artificial intelligence and machine learning component determines one or more portions of the data received from the backend servers that is likely to be accessed by the user and provides the one or more portions of the data. The user interface engine generates the integrated user interface comprising the data received from the plurality of backend servers and the one or more portions of the data provided by the artificial intelligence and machine learning component, and provides the integrated user interface to the user device for display to a user.

wherein the abstract parameters do not identify the subscriber;
Walker discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Pappu discloses: 
Pappu [0061] At step 330, the system executes an outlier detection logic to identify existence of any outlier(s). In particular, the system runs one or more statistical outlier detection algorithm(s) on subscriber aggregate data to identify the outlier(s), that is, any heavy or super-heavy users utilizing a disproportionate amount of network resource. Based on subscriber's usage patterns for different time frames, the one or more statistical outlier detection algorithm(s) are applied to the statistical distribution for each time frame in order to determine the subscriber entities at the tail end of a distribution, that is, to determine the outliers. In embodiments, these outliers are categorized as “heavy users” or “super heavy users,” based on various attributes. To corroborate the identification of these outliers, subscriber aggregate data is correlated across the various attributes, such as the number of used bytes and the number of observed flows. Based on the subscriber statistical distribution for each attribute (e.g., number of bytes, number of flows, etc.), the subscriber is assigned to a specific usage band (as will be discussed in step 340).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Walker to obtain above limitation based on the teachings of Pappu for the purpose of identifying outlier data.  

presenting the selected analysis to the subscriber;
Goldberg [0006] In yet another embodiment, a system for providing an integrated user interface includes a central control server having a user interface engine, a backend application programming interface engine, an artificial intelligence and machine learning component, and an authentication engine, a user device communicatively coupled to the central control server, the user device configured to provide a user interface, and a plurality of backend servers communicatively coupled to the central control server. The authentication engine authenticates the user device and the backend application programming interface engine generates and supplies one or more application programming interfaces to the plurality of backend servers, the one or more application programming interfaces including one or more programming instructions thereon that direct a corresponding one of the plurality of backend servers to provide data to the central control server. The artificial intelligence and machine learning component determines one or more portions of the data received from the backend servers that is likely to be accessed by the user and provides the one or more portions of the data. The user interface engine generates the integrated user interface comprising the data received from the plurality of backend servers and the one or more portions of the data provided by the artificial intelligence and machine learning component, and provides the integrated user interface to the user device for display to a user.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Walker, Shraer, Goldberg, Graham, Pappu and further in view of Khalil.    
Regarding claim 12, the combination of Walker, Shraer, Goldberg, Graham, Pappu discloses the elements of the claimed invention as noted but does not disclose wherein the subscriber data is confidential to the subscriber.  However, Khalil discloses:
	Khalil [0043] For instance, a lawyer may create a private Wake and share it with another lawyer within the law firm, where the Wake is encrypted to protect against theft or inadvertent sharing of the Wake with an unauthorized person. In embodiments, a group of individuals working collectively on a Wake may be provided a secure Wake collaboration environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Walker, Shraer, Goldberg, Graham and Pappu  to obtain above limitation based on the teachings of Khalil for the purpose of providing a secure Wake collaboration environment.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Walker, Shraer, Goldberg, Graham and Pappu and further in view of Proctor (US 2009/0177963).      
Regarding claim 13, the combination of Walker, Shraer, Goldberg, Graham and Pappu discloses the elements of the claimed invention as noted but does not disclose wherein the analysis set is associated with a set of analysis classes, wherein the set of analysis classes comprises at least one of spike and drop, relationships, trends, milestones, or funnels.  However, Proctor discloses:
	Proctor [0003] After constructing a taxonomy, one could examine the most typical and least typical examples in each class and/or perform a qualitative trend analysis of each class relative to the trend of the domain. One could also construct a landscape graph that represents a trend analysis of named classes of similar documents.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Walker, Shraer, Goldberg, Graham and Pappu to obtain above limitation based on the teachings of Proctor for the purpose of performing  qualitative trend analysis of each class relative to the  trend of the domain.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Walker, Shraer, Goldberg, Graham and Pappu and further in view of Li and further in view of and further in view of Gubin.     
Regarding claim 15, the combination of Walker, Shraer, Goldberg, Graham and Pappu discloses 
abstracted parameters associated with training data from the plurality of subscribers; 
Goldberg [0075] At block 1210, a primary user may be identified. This may be completed, for example, by accessing environmental metadata at block 1211 and/or completing fuzzy authentication at block 1212, as previously described herein. At block, 1215, all of the users in the common context may be identified. This may be completed, for example, by extracting metadata for all users at block 1216, extracting the primary user's social media data and/or other related information at block 1217, utilizing the primary user's metadata and fuzzy authentication to identify all users at block 1218, and grouping users based on discovered common contexts at block 1219. 
	Goldberg [0006] In yet another embodiment, a system for providing an integrated user interface includes a central control server having a user interface engine, a backend application programming interface engine, an artificial intelligence and machine learning component, and an authentication engine, a user device communicatively coupled to the central control server, the user device configured to provide a user interface, and a plurality of backend servers communicatively coupled to the central control server. The authentication engine authenticates the user device and the backend application programming interface engine generates and supplies one or more application programming interfaces to the plurality of backend servers, the one or more application programming interfaces including one or more programming instructions thereon that direct a corresponding one of the plurality of backend servers to provide data to the central control server. The artificial intelligence and machine learning component determines one or more portions of the data received from the backend servers that is likely to be accessed by the user and provides the one or more portions of the data. The user interface engine generates the integrated user interface comprising the data received from the plurality of backend servers and the one or more portions of the data provided by the artificial intelligence and machine learning component, and provides the integrated user interface to the user device for display to a user.

Furthermore, the combination of Walker, Shraer, Goldberg, Graham and Pappu does not disclose a training analysis set associated with each subscriber of the plurality of subscribers.  However, Li discloses:
	Li col 7, lines 25-45, For each story, the vector generation module 108 performs a series of steps to convert the completed story into training data for generation and training of the AI classification model. The vector generation module 108 determines (204) one or more developer-specific features from the plurality of features associated with each completed story. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Walker, Shraer, Goldberg, Graham and Pappu to obtain above limitation based on the teachings of Li for the purpose of converting the completed story into training data for generation and training of the AI classification model.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Walker, Shraer, Goldberg, Graham and Pappu to obtain above limitation based on the teachings of Li for the purpose of converting the completed story into training data for generation and training of the AI classification model.

Furthermore, the combination of Walker, Shraer, Goldberg, Graham and Pappu does not disclose user interactions with the training analysis set for each of the plurality of subscribers.
However, Gubin discloses:
	Gubin [0069] In an embodiment, two news feed ranking models are generated, a first model that is substantially based on interactions of connections of the user with objects associated with the news feed story and a second model substantially based on interactions of the user with objects associated with the news feed story. If the amount of past interactions of a given user are determined to be below a threshold value, the first model is used to rank news feed stories for the user, otherwise the second model is used to rank news feed stories for the user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Walker, Shraer, Goldberg, Graham and Pappu to obtain above limitation based on the teachings of Gubin for the purpose of 
generating a model based on interactions of the user with objects associated with the news feed story. 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Walker, Shraer, Goldberg, Graham and Pappu and further in view of Official Notice.  
Regarding claim 16, the combination of Walker, Shraer, Goldberg, Graham and Pappu      discloses the elements of the claimed invention as noted but does not disclose wherein the general model comprises at least one of a set of probability distributions, neural network, nearest neighbor approach, decision tree, or a set of rules and heuristics.  Official Notice is taken that at least neural network is well-known and expected in the art.  It would have been obvious to one of ordinary skill in the art to include neural network(s) for the purpose of enabling elements of the network to learn by receiving weighted inputs.  

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Walker, Shraer, Goldberg, Graham and Pappu and further in view of Hegde (US 11,182,442).  
Regarding claim 17, the combination of      discloses the elements of the claimed invention as noted but dos not disclose wherein the general model determines a score for each analysis of the analysis set, wherein the analysis is selected based on the respective score.  However, Hegde discloses:
	Hegde col 5, lines 45-55 In one or more embodiments, analysis apparatus selects answer 146 based on the relevance score of answer 146 and the relevance scores of other answers 136 to question 144. Such selection may be weighted so that more-relevant answers (e.g., answers with higher relevance scores) may be selected more frequently than less-relevant answers (e.g., answers with lower relevance scores). After answer 146 is selected, analysis apparatus 104 and/or another component of interaction-management framework 102 may post answer 146 in response to the social media post on the social media platform from which the social media post was received.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Walker, Shraer, Goldberg, Graham and Pappu to obtain above limitation based on the teachings of Hegde for the purpose of selecting by the analysis apparatus answers according to score(s).  

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Walker, Shraer, Goldberg, Graham and Pappu and further in view of Zhoa (US 10,943,259). 
Regarding claim 18, the combination of Walker, Shraer, Goldberg, Graham and Pappu discloses the elements of the claimed invention as noted but does not disclose wherein the analysis is further selected based on a specific model and the subscriber data.  However, Zhoa discloses:
	Zhoa col 16, lines 35-60 A quality metric based on CTR may also take into account additional analysis based on statistical models to infer user behavior. Quality metrics based on CTR generally estimate if a keyword is useful, for example, that a user is likely to click on a content item placed on a web page due to a correlation with that keyword. Other quality metrics, such as a metrics based on click through volume, can also be used to predict the value of candidate placement criteria such as keywords.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Walker, Shraer, Goldberg, Graham and Pappu to obtain above limitation based on the teachings of Zhoa for the purpose of establishing a quality metric based on statistical models and user behavior.  
 
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Walker, Shraer, Goldberg, Graham and Pappu
Regarding claim 20, the combination of Walker, Shraer, Goldberg, Graham and Pappu discloses wherein the general model is shared across a plurality of subscribers.
Goldberg [0075] At block 1210, a primary user may be identified. This may be completed, for example, by accessing environmental metadata at block 1211 and/or completing fuzzy authentication at block 1212, as previously described herein. At block, 1215, all of the users in the common context may be identified. This may be completed, for example, by extracting metadata for all users at block 1216, extracting the primary user's social media data and/or other related information at block 1217, utilizing the primary user's metadata and fuzzy authentication to identify all users at block 1218, and grouping users based on discovered common contexts at block 1219. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022. The examiner can normally be reached Monday through Friday 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161